NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
File Name: 15a03 62n.06

No.14-5859 Fl 1 
UNITED STATES COURTS OF APPEALS MAY 1 4 2015
FOR THE SIXTH CIRCUIT
. gEBOHAH S.HUNT. Clerk
JERMAINE SUTTON, ‘ )
)
Plaintiff-Appellee, )
)
v. )
)
METROPOLITAN GOVERNMENT OF )
NASHVILLE & DAVIDSON COUNTY, et a1., 3 ON APPEAL FROM THE
Defendant ) UNITED STATES DISTRICT
’ ) COURT FOR THE MIDDLE
DISTRICT OF TENNESSEE
and )
)
RICHARD MARTIN, in his individual and ofﬁcial )
capacities as a Metro Police Ofﬁcer, )
)
Defendant-Appellant. )
)

BEFORE: BOGGS, SUHRHEINRICH, and WHITE, Circuit Judges.
SUHRHEINRICH, Circuit Judge.
This is a second interlocutory appeal by Defendant Richard Martin. He appeals the

district court’s order denying his motion for summary judgment based on qualiﬁed immunity.

We afﬁrm.

No. 14-5859, Sutton v. Metro Govt. of Nashville, 61‘ al.

I. BACKGROUND

A. Facts

The district court on remand provided a thorough summary of the facts that we

incorporate here:

During the evening of April 21, 2009, John Szcerbiak
(“Szcerbiak”), a Kroger loss prevention ofﬁcer, observed a black
male placing packages of baby-back ribs in the waistband of his
pants. Szcerbiak contacted John Bouchard, another loss prevention
ofﬁcer, and instructed him to try to cut the suspect off at the front
of the store. While being followed by Szcerbiak, the suspect
became alarmed and started running around the store, during which
time packages of ribs and a cell phone fell to the ground. After a
couple of minutes, the suspect ran outside the store with Bouchard
in pursuit. Bouchard chased the subject across the Kroger parking
lot and into the woods. Bouchard claims that the suspect was at
least “six-two, six-three,” with bushy hair and a beard that
appeared to have been growing for several days.

After chasing the suspect into the woods, Bouchard called 911 at
6:20 p.m., and identiﬁed the suspect as a black male wearing a red
and black plaid jacket or shirt, and blue jeans.FNl Ofﬁcer Martin
reSponded t0 the call.

FNl. Bouchard told the dispatcher that during the encounter
the suspect’s jacket was pulled off. Since this may have been a
reference to the “red and black plaid jacket or shirt,” the Court
will limit this description going forward to a thief wearing blue
jeans.

The Kroger store is on Old Hickory Boulevard, across a multi-lane
street from Summit Medical Center (“Summit”). Ofﬁcer Martin
claims that after arriving at the Kroger store he was told the
suspect was a black male of medium build and approximately 6
feet tall. Szcerbiak told Martin that he could positively identify the
suspect if he were to see him again, and that he desired to press
charges were the suspect caught.

Using the cell phone recovered at the scene, Ofﬁcer Martin called
the ﬁrst contact in the phone. This contact turned out to be Arginer
Richardson who, when asked if she knew anyone in the area where
the cell phone was found, told Ofﬁcer Martin that her godson,
Jermaine Sutton, worked at Summit. Ofﬁcer Martin ran a computer
check on “J ermaine Sutton” and found that individual had a

-2-

No. 14-5859, Sutton v. Metro Govt. of Nashville, et al.

705 F.3d at 565. Summary judgment is not prOper if the evidence is such that a reasonable jury
could return a verdict for the nonmoving party. Stoudemire, 705 F.3d at 565. We view all facts

and draw all reasonable inferences in favor of the nonmoving party. Id.

A government ofﬁcial is shielded from § 1983 liability if his actions did not violate
clearly established statutory or constitutional rights of which a reasonable person would have
known. Pearson v. Callahan, 555 U.S. 223, 231 (2009). The burden rests on the plaintiff to
show that the defendant is not entitled to qualiﬁed immunity. Reilly v. Vadlamudi, 680 F .3d 617,
623 (6th Cir. 2012). Thus, a plaintiff must show that the defendant violated a constitutional right

and that the right was clearly established. Pearson, 555 U.S. at 232.

“The Fourth Amendment guarantees that government ofﬁcials may not subject citizens to
searches or seizures without proper authorization.” Sutton, 700 F.3d at 871 (internal quotation
marks and citation omitted). A warrantless arrest does not violate the Fourth Amendment if the
ofﬁcer had probable cause to believe a crime had been committed. Id. An ofﬁcer possesses
probable cause when the facts and circumstances within the officer’s knowledge at the moment
of arrest are sufﬁcient to warrant a prudent man in believing that the plaintiff had cemmitted a
crime. Beck v. Ohio, 379 U.S. 89, 91 (1964). A probable cause determination is based on the
“totality of the circumstances,” and must take account of “both the inculpatory and exculpatory
evidence.” Gardenhire v. Schubert, 205 F.3d 303, 318 (6th Cir. 2000). As a general rule, the
existence of probable cause in a § 1983 action is a jury question, unless there is only one

reasonable determination possible. Pyles v. Raisor, 60 F.3d 1211, 1215 (6th Cir. #1995).

A right is clearly established if “it would be clear to a reasonable officer that his conduct

was unlawful in the situation he confronted.” Saucier v. Katz, 533 U.S. 194, 202 (2001),

-11-

No. 14~5 859, Sutton v. Metro Govt. of Nashville, et at.

overruled on other grounds, Pearson v. Callahan, 555 US. 223 (2009); Sutton, 700 F.3d at 871.

As this court recently explained:

[in] determining whether the rights violated were “clearly
established,” we must ﬁrst deﬁne the right at issue. In doing so, the
Supreme Court has warned that we should not deﬁne the right in
question at “a high level of generality.” Ashcroft v. all—Kidd, —
U.S. , 131 S. Ct. 2074, 2084, 179 L. Ed. 2d 1149 (2011). This
holding ensures that, on the one hand, we do not deﬁne the right so
broadly as to declare all police misconduct within the realm of
clearly-established law. On the other hand, it also ensures that we
not deﬁne the right so narrowly that, to be actionable, the
circumstances of the alleged violation must be identical to cases
already decided. The correct balance must be struck because, while
the requirement that law must be clearly established is the lynchpin
of the analysis, ofﬁcers can still be “on notice that their conduct

violates established law, even in novel factual circumstances.”
Hope v. Pelzer, 536 U.S. 730, 741, 122 S. Ct. 2508, 153 L. Ed. 2d
666 (2002).

Baker v. Union Twp, 587 F. App’x 229, 233 (6th Cir. 2014).

 

III. ANALYSIS

We initially censider Sutton’s motion to dismiss this appeal for lack of appellate

jurisdiction.

“A defendant, entitled to invoke a qualiﬁed immunity defense, may not appeal a district
court’s summary judgment order insofar as that order determines whether or not the pretrial
record sets forth a ‘genuine’ issue of fact for trial.” Johnson v. Jones, 515 US. 304, 319—20
(1995); Romo v. Largen, 723 F.3d 670, 674 (6th Cir. 2013). Our jurisdiction at the interlocutory
stage is limited to “pure issues of law.” Mitchell 1:. Forsyth, 472 US. 511, 530 (1985); Sutton,
700 F.3d at 871. On an interlocutory appeal from a denial of qualiﬁed immunity, the defendant
must concede the plaintiff s version of the facts. “Once a defendant’s argument drifts from the

purely legal into the factual realm . . . our jurisdiction ends and the case should proceed to trial.”

Berryman v. Rieger, 150 F.3d 561, 564-65 (6th Cir. 1998). See also McKenan v. City of Royal

-12-

No. 14-5859, Sutton v. Metro Govt. of Nashville, et at.

Oak, 469 F.3d 559, 561 (6th Cir. 2006). But see Estate of Carter v. City of Detroit, 408 F.3d
305, 310 (6th Cir. 2005) (stating that “this court can ignore the defendant’s attempts to dispute

the facts and nonetheless resolve the legal issue” only).

Martin claims that he had probable cause to detain Sutton until Sutton could be identiﬁed
by an eyewitness. He claims that the district court erred for the following seven reasons. First,
the district court focused on Martin’s credibility, instead of focusing on the undisputed facts.
That is, he claims that the district court did not need to make a credibility assessment since he
had conceded Sutton’s version of the facts. Second, the court rejected as “self—serving”
undisputed evidence in the record, such as Martin’s testimony that, in his experience, suspects
often carry more than one cell phone, and the court seemed to disregard the expert testimony of
Lt. Gilder to that effect as well. Third, the court improperly focused on Sutton’s production of
his cell phone, because under Sutton’s version of the facts, no one ever told Martin that the
phone found at Kroger belonged to Sutton. “Thus, Ofﬁcer Martin would not have been
questioning Sutton as the possible owner of the phone, but only as a name connected with the
phoue.” Appellant’s Br. at 21. Fourth, the court focused on facts that were not learned until
after Sutton’s detention at Summit, rather than focusing on what Martin knew at the time. In this
regard, Martin notes that what Sutton said in his deposition was not relevant because there is no
evidence in the record that anyone told Martin about the timing of Sutton’s smoke break. Fifth,
the court erred in concluding Sutton matched the suspect’s description in only the broadest sense,
simply because Bouchard testiﬁed that the suspect was much taller than Sutton. Sixth, the court
erred in rejecting the evidence of mud on the shirt because nothing in the record showed that
Martin knew that the spots could have been from the dishwashing machine. Seventh, the court

erroneously disregarded the mud on Sutton’s shirt on the ground that the suspect was described

-13_

No. 14—585 9, Sutton v. Metro Govt. of Nashville, 62‘ al.

as wearing blue jeans. “Certainly suspects have been known to change clothes, and it is not
beyond the realm of reasonableness for Ofﬁcer Martin to believe that Sutton managed to change
his muddy blue jeans before the detention but left on a shirt that had a few mud stains.”

Appellant’s Br. at 24.

Martin (1) mischaracterizes his version of the facts as Sutton’s, (2) asks us to draw all
inferences in his favor, and (3) ignores evidence procured during discovery. Having drifted far

aﬁeld into the factual realm, we do not have jurisdiction over the contested fact questions in this

case. See Berryman, 150 F.3d at 564—65.

Two examples sufﬁce to illustrate the point. First and foremost, Martin asks us to draw
the inference that he was not questioning Sutton as the owner of the phone, but merely as a name
connected with the phone. However, as the district court noted, one could easily infer that
Martin or any other reasonable ofﬁcer could have believed the owner of the cell phone dropped it
during the theft. Thus, once Sutton produced his own phone, suspicion dropped away from
Sutton. We do not have jurisdiction to resolve such opposing inferences. See Romo, 723 F.3d at
874 (stating that “[i]n adjudicating this appeal, we are required by the limitations on
interlocutory appeals of qualiﬁed immunity denials to accept the district court's ﬁnding that a

genuine dispute of material fact existed”).

Second, Martin said he saw a mud-like stain on Sutton’s shirt and that he knew the
suspect had run through a creek. But Sutton and Ndiaye said the stain was from the dish-
washing machine. Furthermore, the suspect allegedly wore jeans. A reasonable inference could
be drawn that the jeans should have been mud-stained, too. In his deposition, Martin said that he

saw the muddy clothing in the locker. But he did not mention the muddy clothing in his incident

-14-

No. 14—5 859, Sutton  Metro Govt. of Nashville, et a1.

or arrest report and did not collect the clothing as evidence. Furthermore, Ndiaye testiﬁed that
Sutton did not use a locker and that they both came to the hospital in their work clothes. A fact
ﬁnder needs to decide not only if Martin lied about the jeans, but whether his belief that Sutton’s

shirt had mud from the creek on it-was plausible.

Martin also argues that even if he lacked probable cause to detain Sutton, the law was not
so clearly established that he should have realized it. At the time of Sutton’s arrest, the law was
clearly established that an ofﬁcer needed probable cause, i.e., a reasonable belief that the plaintiff
had committed a crime, based on the totality of the circumstances, including both inculpatory
and exculpatory evidence. See Klein v. Long, 275 F.3d 544, 552 (6th Cir. 2001) (observing that
“to have probable cause to arrest, a police ofﬁcer must take into account all the evidence—both
inculpatory and exculpatory—that he has at the time of the arrest. Where the police have
sufﬁciently inculpatory evidence to give rise to a determination of probable cause and they do
not know of any exculpatory evidence, we have held that ‘the failure to make a further
investigation does not negate probable cause.”’) (quoting Coogan v. City of Wixom, 820 F.2d
170, 173 (6th Cir. 1987)). If Sutton’s version of the facts is correct, “it would be clear to a
reasonable ofﬁcer that his conduct was unlawful in the situation he confronted.” Saucier,
533 US. at 202. Because if Sutton is correct, after he pulled his cell phone out of his pocket, all
Martin knew was that (1) the cell phone found at the scene of the theft had as an anonymous
contact the “god mother” of Sutton, (2) Sutton worked across the street, (3) Sutton was a black
male about six feet tall with a medium build, (4) Sutton was wearing scrubs, (5) Sutton had
stains on his clothing frOm the dishwasher, and (6) a coworker had offered an alibi. This does

not add up to probable cause to believe that Sutton attempted to steal the baby-back ribs.

-15-

No. 14-5859, Sutton v. Metro Govt. of Nashville, et a1.

IV. CONCLUSION

In sum, we hold that the district court correctly concluded that fact issues remained and

therefore uphold its order denying summary judgment to Martin on the basis of qualiﬁed

immunity. See Romo, 723 F.3d at 675, 678.1 AFFIRMED.

1 To the extent Sutton is also seeking qualiﬁed immunity on his state—law claim that too is denied for the same
reason that questions of material fact exist.

-15-

No. 14-5859, Sutton v. Metro Govt. of Nashville, et at.

criminal history (although no felony convictions or any convictions
for theft). The picture associated with the name was that of an
African American male with a medium build. According to the
dispatch call recordings, Ofﬁcer Martin radioed another ofﬁcer and
told him that the suspect was “working up here at Summit,” and
that he was “gonna run-up in here real quick and try to get him.”

Ofﬁcer Martin’s drove to Summit to speak with Jermaine SuttOn
and was directed by security to the cafeteria where Plaintiff was
working. When asked by Ofﬁcer Martin about the phone found at
the Kroger store, Plaintiff produced his OWn cell phone. This
apparently did not allay Ofﬁcer Martin's suspicions because, in his
experience, criminal suspects are likely to have more than one cell
phone.

Plaintiff is a black male and stands 5'10”. When approached by
Ofﬁcer Martin, Plaintiff was clean cut and beardless. He was
wearing black hospital scrubs and nice shoes.

On the day in question, Plaintiff worked the 10:45 am to 7: 15 pm.
shift as a utility assistant in the kitchen. He claims that he took a
lunch break from 1:00 to 1:30 pm, and then a smoke break from
5:45 to 6:00 pm. Plaintiff claims that he drove around the
perimeter road of Summit during his smoke break because the
hospital is a smokefree campus.

Between 7:00 and 7:15 pm, Plaintiff was working the dishwasher
when he was told by the cashier that someone was there to see him.
He went into the cafeteria and was met by four ofﬁcers. Ofﬁcer
Martin was the ﬁrst to speak and began by asking Plaintiff about
the location of his phone. Ofﬁcer Martin then asked Plaintiff what
he thought the odds were that semeOne listed in the contacts of the
cell phone found at the Kroger store would give police his name.
Plaintiff responded that he did not know, but that the cell phone
was not his.FN2 Plaintiff also claims that Ofﬁcer Martin said that
he (Plaintiff) looked “like a player” and could have two phones so
that his wife would not know that he was “messing around on
nurses.”

FN2. As it turns out, the cell phone belonged to David Booker.

During the discussion in the cafeteria, one of the ofﬁcers said that
Plaintiff had mud on his shirt from when he fell in the creek.
Plaintiff did not know what he was talking about and said that the
dirt on his shirt was from food particles from cleaning the dish-
washing machine.

No. 14-5 859, Sultan v. Metro Govt. of Nashville, er a].

At some point, Ofﬁcer Martin asked Plaintiff to sign a citation in
lieu of being taken into custody. However, Plaintiff refused
because he did not want to admit to something that he did not do
and would lose his job were he to sign the citation.

According to Victoria Ndiaye, another utility worker, she worked
with Plaintiff the entire day of the incident. They both took a break
at around 5:45 pm. that would have lasted no more than 10
minutes because they had to be back on the line by 6:00 pm,
although she concedes that during the break she went to the break
r00m while Plaintiff went outside to smoke. She also claims that
the spots on Plaintiffs clothing were from the foam used to clean
the dish machine. She claims that she told the ofﬁcers that Plaintiff
had been at work with her, but the ofﬁcers did not seem interested
in hearing from her.

After approximately 15 to 20 minutes, Plaintiff, ﬂanked by Ofﬁcer
Martin and another ofﬁcer, was esc0rted from the cafeteria to the
visitor's entrance at the front of the hospital. After approximately
two to three minutes, Mr. Szcerbiak and Mr. Bouchard arrived by
car and stopped ﬁve to seven car lengths from Plaintiff and the
ofﬁcers. Mr. Szcerbiak immediately identiﬁed Plaintiff as the
shoplifter.

Ofﬁcer Martin handcuffed Plaintiff and put him in the back seat of
his police car. Again Plaintiff was given the opportunity to sign a
citation, but he refused.

Plaintiff was then driven to the Kroger store and, upon arrival,
Ofﬁcer Martin went inside to view the videotape. After doing so,
he came back out to the car and said that he wanted to take another
look at the videotape to be sure. Mr. Bouchard came out to the
police car and told both Ofﬁcer Martin and Plaintiff that the [sic
he] did not think Plaintiff was the man captured on the videotape.
Plaintiff then asked Ofﬁcer Martin if he heard that, and Ofﬁcer
Martin said that he had to go on what Mr. Szcerbiak said, but that
he would give Plaintiff the beneﬁt of the doubt and look at the tape
again.

After viewing the tape at least one more time, Ofﬁcer Martin
returned to the vehicle and told Plaintiff that Mr. Szcerbiak wanted
to press charges. Mr. Bouchard said he did not want to sign the
arrest warrant because he did not think Plaintiff was the shoplifter.

After approximately 45 minutes, Plaintiff was driven to the police
station. Ofﬁce Martin wrote an afﬁdavit for theft for Mr. Szcerbiak
to sign. Mr. Szcerbiak signed it as the “prosecutor,” and Ofﬁcer
Martin was listed as the arresting ofﬁcer.

-4-

No. 14-5859, Sutton v. Metro Govt. of Nashville, et a1.

Plaintiff was booked, ﬁngerprinted, and jailed for approximately
four hours until his wife was able to post bond. Plaintiff was tried
and acquitted of the theft charge on June 26, 2009. This litigation
followed.

Sutton v. Metro. Gov ’t of Nashville & Davidson Cnty., No. 3:10-0400, 2014 WL 3386035, at *1-

3 (MD. Tenn. July 9, 2014).

B. Procedural History
1. The First Appeal

Sutton sued Martin, the Metropolitan Government of Nashville and Davidson County, the
Kroger Company, John Szcerbiak, and John Doe Security Company, alleging violations of his
Fourth, Fifth, Eighth, and Fourteenth Amendment rights, as well as state-law claims of false
arrest and false imprisonment. Martin moved to dismiss based, in part, on qualified immunity.
The district court refused to dismiss Sutton’s Fourth Amendment claim and he ﬁled an
interlocutory appeal. This court afﬁrmed the denial of Martin’s motion to dismiss, for failure to
state a claim, but we also substantially narrowed the scope of the Fourth Amendment claim
against Martin. Sutton v. Metro. Gov ’t of Nashville & Davidson Cnty., 700 F.3d 865 (6th Cir.
2012) (holding that Sutton failed to state a claim that ofﬁcer Martin lacked reasonable suspicion
required to detain Sutton during the initial contact and questioning. Sutton sufﬁciently alleged
that Martin detained him beyond the scope of the initial detention, Szoerbiak’s identiﬁcation of
Sutton as the shoplifter provided probable cause to arrest, but Sutton adequately pleaded that he

was arrested without probable music, and Martin was not entitled to qualiﬁed immunity).

We ﬁrst concluded that Martin’s initial encounter with Sutton was an investigatory
detention supported by reasonable suspicion because a cell phone had been found in the Kroger
store where an attempted theft had just occurred and a “contact” in the phone told Martin that her

godson, Jerome Sutton, worked at Summit Hospital. Sutton, 700 F.3d at 873-74. We stated that
-5-

No. 14-5859, Sutton v. Metro Govt. of Nashville, er a1.

“[t]he permissible scope of Ofﬁcers Martin’s initial detention of Sutton was to ascertain his
identity and to ask limited questions regarding the cell phone found at the Kroger store.” Id. at
874 (“These are ‘the circumstances that initially justiﬁed the stop.’”). When Martin asked Sutton
about the cell phone, “the restraint on Sutton’s freedom was quite limited, and the Terry stop had
not converted into an arrest.” Id. We noted that “[h]ad Sutton’s detention ended here, his Fourth

Amendment rights would not have been violated.” Id.

However, Martin discounted the exculpatory information that Sutton provided by “wildly
speculating” that Sutton would likely have two cell phones because he looked like the type of
guy who was “running around with nurses” and wanted to hide that fact from his wife. We held
that Martin could not use “pure speculation” to turn a blind eye toward “potentially exculpatory
evidence.” Id. (internal quotatiou marks and citation omitted). “Having received an answer to
his cell-phone inquiry that did not produce more suspicion and knowing no other facts that could
justify the investigatory detention, Ofﬁcer Martin lacked a reasonable basis for detaining Sutton
any further.” Id. We then concluded that: “The facts as alleged thus allow us to draw the
reasonable inference that Ofﬁcer Martin was at that point detaining Sutton without reasonable

susPicion, in violation of the latter’s Fourth Amendment rights.” Id.

Next, we opined that SuttOn’s continued detention “amounted to an arrest prior to
Szcerbiak’s identiﬁcatiori” because it “went beyond questioning Sutton about the cell phone and
had several characteristics of ‘a show of authority’ that the Supreme Court has found tantamount
to an arrest.” Id. at 875 (citing Florida v. Royer, 460 US. 491, 501-04 (1983) (plurality
opinion)). These included the fact that “Sutton was surrounded by four ofﬁcers, told that he was

a suspect, had his property conﬁscated, and then was graSped by the arm and escorted away from

No. 14—5859, Sutton v. Metro Govt. of Nashville, et at.

his place of work.” Id. Martin also told Sutton that he “’could not go anywhere or do

anything.m Id. This scenario exceeded the permissible scope of a Terry stop because

Ofﬁcer Martin's sole basis for suspecting that Sutton was the
shoplifting perpetrator was an alleged connection to the cell phone
found at the Kroger grocery store, and this basis was neutralized
when Sutton produced a cell phone from his own pocket. Given the
other Royer-like indicia of arrest discussed above, Sutton's forcible
removal from the hospital exceeded the bounds of a Terry stop and
was thus an arrest requiring probable cause. Ofﬁcer Martin does
not contend that he had probable cause to arrest Sutton absent
Szcerbiak's identiﬁcation. Sutton has therefore adequately pleaded
that he was arrested without probable cause when he was removed
from the hospital.

Id. at 876.
We therefore concluded:

In sum, Ofﬁcer Martin is protected by qualiﬁed immunity with
regard to his initial contact with Sutton and in continuing to detain
Sutton after the latter was positively identiﬁed by Szcerbiak. But
the allegations of Ofﬁcer Martin’s conduct between those two
events are sufﬁcient to state a claim that precluded qualiﬁed
immunity at this stage in the litigation.

Id at 878.
2. On Remand

On remand, the parties couducted discovery. Martin moved for summary judgment. The
district court recognized that the sole question was “whether Ofﬁcer Martin had probable cause

to arrest [Sutton] before he was identiﬁed by Szcerbiak.” Sutton, 2014 WL 3386035, at *6. The

district court found that fact issues precluded summary judgment.

In his motion for summary judgment Martin argued that he had probable cause to arrest
Sutton because (1) Martin received Sutton’s name from a contact listed in the phone dropped at
the Kroger store; (2) Sutton matched the physical description of the subject; (3) Sutton was

working less than a mile from the Kroger store; (4) Sutton admitted that he had taken a smoke '

-7-

No. 14-5859, Sutton v. Metro Govt. of Nashville, et a].

break and had not clocked out; (5) none of Sutton’s coworkers could verify that Sutton had been
at Summit the entire time; and (6) Sutton had a stain on his shirt that looked like mud. R. 78 at
7-8. Further, Martin asserts that he is adopting Sutton’s version of events for purposes of

determining whether he had probable cause. R. 98 at 1. Id.

Initially, the district court noted that Martin “insiste[d] that he was ‘adopting Sutton ’5
version of events.” Id. (quoting R. 98-1). The district court posited that Martin chose this tactic
because, during discovery, Martin’s credibility had been drawn into question. Martin testiﬁed on
deposition that he looked in Sutton ’5 locker and saw muddy clothing (but did not mention the
clothing in his incident or arrest report or collect it as evidence). Yet Ndiaye and Sutton both
testiﬁed that Sutton did not use a locker and that both came to work in their work clothes.
Ndiaye also stated that mom of the ofﬁcers went to the lockers that night. Furthemore, by
conceding plaintiff‘s version of events, Martin created a legal question that he could immediately

appeal. Id.

The district court held that “[w]hile Ofﬁcer Martin purports to adopt [Sutton’s] version of
the events, he has not actually done so.” Sutton, 2014 WL 3386035, at *7. First, although
Martin claimed that Sutton matched the description of the suspect, Sutton matched the
description “only in the broadest sense—he, like the perpetrator, was a black male of medium
build.” Id. Furthelmore, the ﬁrst call to 911 indicated that the suspect was wearing blue jeans,

and Sutton was wearing black scrubs when Martin confronted him. Id.

Second, although Sutton admitted that he had taken a smoke break without clocking out,

Sutton testiﬁed in his deposition that he took the smoke break at 5:45 pm. and was back on the

No. 14-5859, Sutton v. Metro Govt. of Nashville, et al.

job by 6:00 pm. The initial 911 call did not occur until 6:20 p.m. In that call, Bouchard stated

that the suspect was in the woods. Id.

Third, while Martin claimed that no one at Summit could verify that Sutton was at the
hospital the entire day, Ms. Ndiaye testiﬁed that she was with Sutton except during the 5:45 pm.

break, which lasted only about ten minutes. Id.

Fourth, Martin’s contention that the stain on Sutton‘s clothing appeared to be mud,
“presume[s] that the stain actually looked like mud, and ignore[d] the fact that both” [Sutton] and
Ndiaye testiﬁed that spots on [Sutton’s] clothing were common occurrences from cleaning the

9

dish machine.” Id Moreover, even if Martin were right, “this add[ed] nothing to probable

cause” since the suspect was allegedly wearing blue jeans. Id.

The district court concluded that, considering the evidence in a light most favorable to
Sutton, “the very factors upon which Ofﬁcer Martin relies to establish probable cause show the

existence of numerous disputed issues of fact.” Id.

The district court rejected Martin’s alternative argument that he was entitled to qualiﬁed
immunity. Relying on the rationale of the ﬁrst appeal, the district court held that “[s]ince the
only basis in the record for Ofﬁcer Martin approaching [Sutton] was the possible connection to
the cell phone found at the Kroger store, the continued detention of [Sutton] after he produced
his own phone amounted to an arrest,” and violated clearly established law established in Terry.
Id#. The court rejected Martin’s testimony that in his experience, many suspects carry more than
one cell phone, holding that “[t]his beg[ged] the question of why Ofﬁcer Martin even asked
questions about [Sutton’s] cell phone, since [Sutton] would be doomed no matter how he

answered.” Id. at *8. That is, if Sutton had said he did not have a cell phone, Martin would have

-9-

No. 14-5859, Sutton v. Metro Govt. of Nashville, et at.

concluded that the cell phone was Sutton’s. The court rejected as “self-serving” Martin’s

testimony that in his experience, criminals have more than One cell phOne. Id.

The district court concluded:

Ofﬁcer Martin's explanation for discounting Plaintiffs possession
of a cell phone aside, he adds little from the discovery record to
support his claim that there was probable cause to detain Plaintiff.
Prior to going to Summit, Ofﬁcer Martin ran Plaintiff‘s criminal
record, but that record was minor and contain[ed] no charges
related to theft. Ofﬁcer Martin knew that Summit was in close
proximity to the Kroger store, and that the suspect was a black
male of medium build. When Officer Martin arrived at Summit,
however, he was met by an individual who was not wearing
anything close to the type of clothing described in the 911 call, and
the individual before him (at least if Plaintiff’s version of events is
believed) had an alibi backed by a co-worker account.

Id. The court held that the law was clearly established and denied qualiﬁed immunity for

a second time. 10’.

3. Second Interlocutory Appeal

In this second interlocutory appeal, Martin argues that the district court erred in denying
him qualiﬁed immunity because (1) he had probable cause to detain Sutton for 15-20 minutes to
await eyewitness identiﬁcation and (2) Sutton cannot carry his burden of showing that no
reasonable ofﬁcer would have believed that he had probable cause to detain Sutton to await an

eyewitness identiﬁcation.

II. STANDARDS OF REVIEW AND APPLICABLE LAW

We review de novo the district court’s denial of a defendant’s motion for summary
judgment 0n qualiﬁed immunity grounds. Stouo’emire v. Mich. Dep ’t of Corn, 705 F.3d 560,
565 (6th Cir. 2013). Summary judgment is proper if there is no genuine issue as to any material

fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Stoudemire,

-10-